Citation Nr: 1101666	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for residuals, anterior cervical discectomy C5-6, 
status-post fusion, claimed as due to Department of Veterans 
Affairs (VA) lack of proper care/negligence in providing surgical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the 
U.S. Army National Guard from October 1973 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which determined that new and material evidence 
had not been received sufficient to reopen the appellant's 
previously denied claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for residuals, anterior cervical 
discectomy C5-6, status-post fusion, claimed as due to VA lack of 
proper care/negligence in providing surgical treatment (1151 
claim).  A Travel Board hearing was held at the RO in March 2010 
before the undersigned Acting Veterans Law Judge and a copy of 
the hearing transcript has been added to the record.

The Board notes that, in a June 2003 rating decision, the RO 
denied the appellant's request to reopen his previously denied 
1151 claim.  Although the appellant timely disagreed with this 
decision in June 2004, he failed to perfect a timely appeal; 
thus, the June 2003 rating decision became final.  See 
38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals, 
anterior cervical discectomy C5-6, status-post fusion, claimed as 
due to VA lack of proper care/negligence in providing surgical 
treatment, is as stated on the title page.  Regardless of the 
RO's actions, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be reopened.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In June 2003, the RO declined to reopen the appellant's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals, anterior cervical discectomy C5-6, status-
post fusion, claimed as due to VA lack of proper care/negligence 
in providing surgical treatment; although the appellant timely 
disagreed with this decision, he did not perfect a timely appeal 
and it became final.

2.  The evidence received since June 2003 does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) 
for residuals, anterior cervical discectomy C5-6, status-post 
fusion, claimed as due to VA lack of proper care/negligence in 
providing surgical treatment.


CONCLUSIONS OF LAW

1.  The June 2003 RO decision, which declined to reopen the 
appellant's previously denied claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals, 
anterior cervical discectomy C5-6, status-post fusion, claimed as 
due to VA lack of proper care/negligence in providing surgical 
treatment, is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  Evidence received since the June 2003 RO decision in support 
of the claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for residuals, anterior cervical discectomy 
C5-6, status-post fusion, claimed as due to VA lack of proper 
care/negligence in providing surgical treatment, is not new and 
material; accordingly, this claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in March 2006 and in May 2007, VA notified the 
appellant of the information and evidence needed to substantiate 
and complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters informed 
the appellant to submit medical evidence relating the claimed 
disability to active service and noted other types of evidence 
the appellant could submit in support of his claim.  The 
appellant also was informed of when and where to send the 
evidence.  After consideration of the contents of these letters, 
the Board finds that VA substantially has satisfied the 
requirement that the appellant be advised to submit any 
additional information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The March 2006 VCAA notice letter also defined new and material 
evidence, advised the appellant of the reasons for the prior 
denial of the claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for residuals, anterior cervical 
discectomy C5-6, status-post fusion, claimed as due to VA lack of 
proper care/negligence in providing surgical treatment, and noted 
the evidence needed to substantiate the underlying claim.  That 
correspondence satisfied the notice requirements as defined in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence does 
not support reopening the appellant's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals, 
anterior cervical discectomy C5-6, status-post fusion, claimed as 
due to VA lack of proper care/negligence in providing surgical 
treatment.  Because the appellant was fully informed of the 
evidence needed to substantiate his claim, any failure to develop 
this claim under the VCAA cannot be considered prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Additional notice of the five elements of a service-connection 
claim was provided in the March 2006 VCAA notice letter and in 
October 2006, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met its 
duty to notify the appellant of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the March 2006 VCAA notice letter was issued 
to the appellant and his service representative prior to the 
August 2006 rating decision which denied the benefits sought on 
appeal; thus, this notice was timely.  Because the appellant's 
claim is not being reopened in this decision, any question as to 
the appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  See Dingess, 19 
Vet. App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence and 
affording him the opportunity to give testimony before the Board.  
It appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
appellant's claims file; the appellant has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need 
not conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of entitlement 
to service connection because the duty under 38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and 
material evidence has not been received to reopen the appellant's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for residuals, anterior cervical discectomy C5-6, 
status-post fusion, claimed as due to VA lack of proper 
care/negligence in providing surgical treatment, an examination 
is not required.  In summary, VA has done everything reasonably 
possible to notify and to assist the appellant and no further 
action is necessary to meet the requirements of the VCAA.

In June 2003, the RO denied the appellant's request to reopen a 
previously denied claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for residuals, anterior cervical 
discectomy C5-6, status-post fusion, claimed as due to VA lack of 
proper care/negligence in providing surgical treatment.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  
The appellant, through his service representative, timely 
disagreed with this decision in June 2004.  The RO then issued a 
Statement of the Case (SOC) to the appellant and his service 
representative in September 2005.  Unfortunately, the appellant's 
substantive appeal (VA Form 9) was not received by the RO until 
January 31, 2006, well after the time for perfecting an appeal of 
the June 2003 rating decision had expired in November 2005.  See 
38 C.F.R. § 20.302.  Thus, the June 2003 rating decision became 
final.

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for residuals, anterior cervical discectomy C5-6, 
status-post fusion, claimed as due to VA lack of proper 
care/negligence in providing surgical treatment, may be reopened 
if new and material evidence is received.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The appellant filed an application to 
reopen this previously denied claim on a VA Form 9 which was date 
stamped as received by the RO on January 31, 2006.  As noted, 
although the appellant's VA Form 9 was filed too late to be 
considered a substantive appeal with respect to the June 2003 
rating decision, the RO properly interpreted receipt of this form 
as an application to reopen the previously denied claim.  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156(a) (2010).  As relevant to this appeal, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  In determining whether evidence is new and 
material, the credibility of the new evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the appellant's application to reopen a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) 
for residuals, anterior cervical discectomy C5-6, status-post 
fusion, claimed as due to VA lack of proper care/negligence in 
providing surgical treatment, the evidence before VA at the time 
of the prior final RO decision in June 2003 consisted of the 
appellant's post-service VA treatment records, additional private 
treatment records, and his lay statements.  The RO noted in this 
decision that the Board had denied the appellant's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) 
for residuals, anterior cervical discectomy C5-6, status-post 
fusion, claimed as due to VA lack of proper care/negligence in 
providing surgical treatment, most recently in an unappealed 
April 2002 decision.  The RO also noted that the newly received 
evidence included several physician's statements which had been 
considered previously by VA or were duplicative of other evidence 
previously considered.  Thus, the claim was not reopened.

The newly received evidence consists of additional statements 
from the appellant's private physician, Gerardo Zevala, M.D., and 
the appellant's lay statements and Board hearing testimony.  A 
review of the newly received evidence from Dr. Zevala indicates 
that this physician merely repeated his earlier medical 
conclusions concerning the appellant's cervical spine problems.  
A review of the appellant's lay statements and Board hearing 
testimony indicates that he repeated his previous assertions that 
he was entitled to VA compensation because he was, in fact a 
Veteran, and he experienced a head and neck injury while 
hospitalized for treatment at a VA Medical Center (VAMC).  The 
Board notes in this regard that, since June 2003, the appellant 
has not reported consistently when he incurred the head and neck 
injury which, in his view, was the result of VA carelessness or 
negligence in providing surgical treatment.  In an April 2006 
statement, the appellant contended that he had fallen out of a 
hospital bed and injured his head and neck while hospitalized at 
a VAMC in August 1994.  In a September 2006 statement, however, 
the appellant contended that he had hit his neck on the edge of a 
desk while hospitalized at a VAMC in 1974.  Although the 
appellant subsequently disagreed sharply with VA correspondence 
which referred to the date of his alleged injury as occurring in 
1974, and although he asserted that confusion about the date of 
his alleged injury constituted new and material evidence 
sufficient to reopen his previously denied claim, the Board finds 
that any confusion as to the date of the alleged injury was 
caused by conflicting and inconsistent information contained in 
the appellant's own statements submitted to VA and is not new and 
material evidence to reopen the previously denied claim.

The Board notes that, in the appellant's October 2007 statement, 
he contended that VA had failed to provide him with a hearing for 
13 years while his appeal was pending and "this indicates an 
attempt to subvert the Veteran's right to a hearing."  In fact, 
a review of the claims file shows that an RO hearing was held on 
the appellant's 1151 claim in August 1997 and a copy of this 
hearing transcript is included in the claims file.  It appears 
that the appellant's August 1997 RO hearing testimony was 
considered by the Board when it denied his 1151 claim in December 
1998 and in April 2002.  Thus, the Board finds the appellant's 
allegation that he was denied a hearing for 13 years while his 
appeal was pending with VA to be without merit.

With respect to the appellant's application to reopen a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) 
for residuals, anterior cervical discectomy C5-6, status-post 
fusion, claimed as due to VA lack of proper care/negligence in 
providing surgical treatment, the Board notes that the evidence 
which was of record in June 2003 showed that, although the 
appellant was being treated for cervical spine problems, because 
all of his active service consisted of ACDUTRA in the U.S. Army 
National Guard, he was not considered a Veteran for purposes of 
VA compensation and was not entitled to compensation under 
38 U.S.C.A. § 1151 (West 2002).  None of the newly received 
evidence indicates that the appellant would be considered a 
Veteran for VA compensation purposes.  See 38 C.F.R. §§ 3.1(d), 
3.6.  The evidence received from Dr. Zevala since June 2003 is 
duplicative of evidence previously considered.  The appellant's 
lay statements and Board hearing testimony also are duplicative 
of evidence previously considered because they merely repeat his 
previous contentions concerning his alleged cervical injury while 
hospitalized at a VAMC and his alleged status as a Veteran.  The 
appellant's lack of active service for VA compensation purposes 
and Dr. Zevala's conclusions regarding his cervical spine 
problems were considered previously by VA (both the RO and the 
Board) when adjudicating the appellant's 1151 claim.  Even 
assuming for the sake of argument only that the appellant was 
injured while hospitalized at a VAMC in August 1994, the fact 
remains that there still is no evidence indicating that the 
appellant can be considered a Veteran for VA compensation 
purposes such that his 1151 claim should be reopened.  Id.  In 
summary, the Board finds that, although the evidence received 
since June 2003 is new, in that it has not been received 
previously by agency adjudicators, it is cumulative or redundant 
of the evidence at the time of the prior decision showing that 
the appellant is not a Veteran for VA compensation purposes and 
is not entitled to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals, anterior cervical discectomy C5-6, status-
post fusion, claimed as due to VA lack of proper care/negligence 
in providing surgical treatment.  Thus, the newly received 
evidence does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating it.  Because new and material 
evidence has not been received, the Board finds that the 
previously denied claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for residuals, anterior cervical 
discectomy C5-6, status-post fusion, , claimed as due to VA lack 
of proper care/negligence in providing surgical treatment, is not 
reopened.


ORDER

As new and material evidence has not been received, the 
previously denied claim of compensation under 38 U.S.C.A. § 1151 
(West 2002) for residuals, anterior cervical discectomy C5-6, 
status-post fusion, claimed as due to VA lack of proper 
care/negligence in providing surgical treatment, is not reopened.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


